                      Case 2:07-cr-00066-JCM-GWF Document 161 Filed 05/20/20 Page 1 of 3



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:07-CR-66 JCM (GWF)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10      MAURICE DONNELL COOPER,
               11                                          Defendant(s).
               12
                              Presently before the court is the matter of United States v. Cooper, case number 2:07-cr-
               13
                       00066-JCM-GWF.
               14
                              On March 10, 2020, defendant Maurice Cooper filed a motion to disclose supervision
               15
                       records of the United States Probation Office and testimony of former probation officer Eric
               16
                       Christiansen. (ECF No. 150). The government filed a response (ECF No. 151), to which Cooper
               17
                       replied (ECF No. 153).
               18
                              Cooper commenced a thirty-six (36) month term of supervised release on June 13, 2017.
               19
                       (ECF No. 123). On December 5, 2019, probation filed a petition to revoke Cooper’s supervised
               20
                       release. Id. As relevant to this motion, probation alleges that Cooper provided bank statements
               21
                       from America First Credit Union and First Premiere Bank that indicated Cooper had opened
               22
                       lines of credit in violation of his “debt obligations” condition of supervision. Id.
               23
                              Cooper’s motion makes two separate requests. First, Cooper requests that the court order
               24
                       disclosure of his supervision records relating to his open lines of credit and, more specifically,
               25
                       whether he received permission to open them before doing so. (ECF No. 150). Second, Cooper
               26
                       requests that the court permit the testimony of former probation officer Christiansen—who
               27
                       purportedly authorized Cooper to open the credit lines—at his revocation hearing. Id.
               28

James C. Mahan
U.S. District Judge
                      Case 2:07-cr-00066-JCM-GWF Document 161 Filed 05/20/20 Page 2 of 3



                1              In its response, the government indicates that it does not have custody or control of the
                2      records Cooper seeks and accordingly takes no position on the motion. (ECF No. 151). The
                3      government also requests that probation be permitted to respond to Cooper’s motion. Id.
                4              Cooper’s motion is an application to the court under Local Criminal Rule 32-2, which
                5      governs the disclosure of presentence investigation reports, supervision records for purposes
                6      other than sentencing, and probation officer testimony. The local rule provides, in relevant part:
                7              (c) Application for Disclosure of Presentence Investigation Reports or
                               Supervision Records for Purposes Other than Sentencing.
                8
                                      (1) The presentence investigation report, supporting documents, and
                9                     supervision records may be disclosed for purposes other than sentencing
                                      of the defendant only upon written application accompanied by an
              10                      affidavit describing the records sought, explaining their relevance to the
                                      proceedings, and stating the reasons the information contained in the
              11                      records is not readily available from other sources or by other means. If
                                      the request does not comply with this rule, the determining official may
              12                      deny the request or request additional information.
              13                      (2) The written application must be provided to the determining official at
                                      least 14 days before the production of records is required. Failure to meet
              14                      this deadline constitutes a sufficient basis for denial of the request.
              15                      (3) The determining official may waive the 14-day requirement upon a
                                      showing of a good-faith attempt to comply with this rule.
              16
                               (d) Testimony of a Probation Officer. A request for testimony of a probation
              17               officer must satisfy subsection (c) of this rule.
              18       LCR 32-2(c)-(d).
              19               In the affidavit accompanying the instant motion, Cooper’s counsel Kathryn Newman
              20       explains that Cooper is alleging he that received permission to open the credit lines. (ECF No.
              21       150).    Newman states that Cooper’s supervision records, as well as the testimony of
              22       Christiansen, are needed to prove this allegation. Id. The government represents that, “[o]n
              23       March 9, 2020, the Probation Department indicated it would need a court order to release any
              24       further records than those already ordered.” (ECF No. 151 at 3).
              25               Good cause appearing, the court will grant Cooper’s motion and order the United States
              26       Probation Office to disclose, to Cooper’s counsel Kathryn Newman, any supervision records
              27       relating to Cooper’s open lines of credit. The court will also permit the testimony of former
              28       probation officer Eric Christiansen at the revocation hearing.

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:07-cr-00066-JCM-GWF Document 161 Filed 05/20/20 Page 3 of 3



                1             Accordingly,
                2             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Cooper’s motion to
                3      disclose supervision records of the United States Probation Office and testimony of former
                4      probation officer Eric Christiansen (ECF No. 150) be, and the same hereby is, GRANTED.
                5             DATED May 20, 2020.
                6                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -3-
